IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MENDY TRIGG, INDIVIDUALLY AND                 : No. 307 WAL 2018
SMITHFIELD TRUST, INC., AS THE                :
GUARDIAN OF THE ESTATE OF J. T., A            :
MINOR,                                        : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
                    Respondents               :
                                              :
                                              :
             v.                               :
                                              :
                                              :
CHILDREN'S HOSPITAL OF                        :
PITTSBURGH OF UPMC,                           :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 23rd day of January, 2019, the Petition for Allowance of Appeal is

GRANTED. The issues as stated by Petitioner are:

      a.    Whether the Superior Court’s decision conflicted with the jurisprudence of
            this Honorable Court and other Superior Court decisions by failing to apply
            the “palpable error” abuse of discretion standard of review and properly
            defer to the trial court?

      b.    Whether the Superior Court’s holding directly conflicts with Shinal v. Toms,
            162 A.3d 429 (Pa. 2017), which requires the denial of a strike for cause of
            a prospective juror when the prospective juror is willing and able to eliminate
            influences and render a verdict according to the evidence?

      c.    Whether the Superior Court improperly considered arguments regarding
            juror demeanor when those arguments were waived?
d.   Whether the Superior Court erred by determining that Respondents were

     prejudiced by the trial court by requiring Respondents to use a peremptory

     challenge for Prospective Juror 29?




                         [307 WAL 2018] - 2